In an action to recover damages for personal injuries, the defendants Peter J. Alessi, Jr., and Sid Harvey Industries, Inc., appeal, and the defendant Carmen Polanco separately appeals, from a judgment of the Supreme Court, Suffolk County (Lama, J.), entered December 14, 1994, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $228,000.
Ordered that the judgment is affirmed, without costs or disbursements.
Under the facts and circumstances of this case, the charge to the jury correctly set forth the applicable law. Based on the case as submitted, the determination was not against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129).
The defendants’ remaining contentions are without merit. Mangano, P. J., Balletta, Copertino and Hart, JJ., concur.